UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 7, 2012 THE PANTRY, INC. (Exact name of registrant as specified in its charter) Delaware 000-25813 56-1574463 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 305 Gregson Drive Cary, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (919) 774-6700 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On February 7, 2012, The Pantry, Inc. issued a press release announcing, among other things, results for its first fiscal quarter of its fiscal year ending September27, 2012. The press release is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Pursuant to General Instruction B.2 of Current Report on Form 8-K, the information in Item2.02 of this report, including the press release attached as Exhibit 99.1, is furnished and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Furthermore, such information shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933, as amended. Item9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description of Document Press Release dated February 7, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PANTRY, INC. By: /s/ Mark R. Bierley Mark R. Bierley Senior Vice President and Chief Financial Officer Date: February 7, 2012 EXHIBIT INDEX ExhibitNo. Description of Document Press Release dated February 7, 2012
